DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Ross, Reg No. 65,659 on 04/26/2022.

The application has been amended in Claim 4 and Claim 15.
The application has been amended as follows: 

Claims:  
1. 	(Previously Presented) A method for identifying a designated router for a multicast group, the method comprising: 
at a forwarding element executing on a host computer that also executes a set of data compute nodes (DCNs) that are sources and destinations of data messages: 
receiving a membership request message to join the multicast group from a particular DCN of the set of DCNs executing on the host computer, wherein the particular DCN connects to a logical network implemented in a datacenter, said membership request message comprising an address associated with the multicast group; 
identifying a logical router gateway from a set of logical router gateways as the designated router for the multicast group based at least in part on the address associated with the multicast group, the logical router gateways for handling data messages between the logical network in the datacenter and external networks, wherein different logical router gateways from the set of logical router gateways are assigned as designated routers for different multicast groups with different associated addresses; and 
forwarding the membership request message to the identified logical router gateway, wherein the identified logical router gateway sends a join message to a router in the external networks requesting to join the multicast group.

2. 	(Canceled)

3. 	(Previously Presented) The method of claim 1 further comprising, at the forwarding element executing on the host computer: 
receiving a data message directed to the address associated with the multicast group from the identified logical router gateway; and 
forwarding the received data message to the particular DCN.

4. 	(Currently Amended) The method of claim 3 further comprising, storing an association between the particular DCN and the multicast group based on the membership request message, wherein the data message is forwarded to the particular DCN based on the stored association.

5. 	(Previously Presented) The method of claim 1, wherein the membership request message is a first membership request message, the multicast group is a first multicast group, the address is a first address, the join message is a first join message, and the identified logical router gateway is a first logical router gateway, the method further comprising: 
receiving a second membership request message to join a second multicast group, said membership request message comprising a second address associated with the second multicast group; 
identifying a second logical router gateway from the set of logical router gateways as the designated router for the second multicast group based at least in part on the second address; and
forwarding the second membership request message to the second logical router gateway, wherein the second logical router gateway sends a second join message to a second router in the external networks requesting to join the second multicast group.

6. 	(Previously Presented) The method of claim 5, wherein the particular DCN is a first DCN, wherein the second membership request message is received from a second DCN of the set of DCNs, the second DCN also connected to the logical network.

7. 	(Original) The method of claim 5, wherein the second membership request message is also received from the particular DCN.

8. 	(Canceled)

9. 	(Original) The method of claim 1, wherein each of the logical router gateways is assigned a different rank, wherein identifying the logical router gateway as the designated router for the multicast group comprises: 
calculating a value based on the address associated with the multicast group; and
identifying the logical router gateway with the assigned rank equal to the calculated value as the designated router for the multicast group.

10. 	(Original) The method of claim 1, wherein calculating the value comprises computing a portion of the address modulo a number of logical router gateways currently available to receive data messages in the set of logical router gateways.

11. 	(Original) The method of claim 10, further comprising: 
determining that the identified logical router gateway is no longer available to receive data messages; 
identifying a different one of the logical router gateways from the set of logical router gateways by (i) recalculating the value as the portion of the address modulo a modified number of logical router gateways currently available to receive data messages in the set of logical router gateways and (ii) identifying the logical router gateway with the assigned rank equal to the recalculated value.

12. 	(Previously Presented) A non-transitory machine readable medium storing a program forwarding element for execution by at least one processing unit of a host computer on which a set of data compute nodes (DCNs) execute, wherein the DCNs are sources and destinations of data messages, the forwarding element for identifying a designated router for a multicast group, the forwarding element comprising sets of instructions for: 
receiving a membership request message to join the multicast group from a particular DCN of the set of DCNs executing on the host computer, wherein the particular DCN connects to a logical network implemented in a datacenter, said membership request message comprising an address associated with the multicast group; 
identifying a logical router gateway from a set of logical router gateways as the designated router for the multicast group based at least in part on the address associated with the multicast group, the logical router gateways for handling data messages between the logical network in the datacenter and external networks, wherein different logical router gateways from the set of logical router gateways are assigned as designated routers for different multicast groups with different associated addresses; and
forwarding the membership request message to the identified logical router gateway, wherein the identified logical router gateway sends a join message to a router in the external networks requesting to join the multicast group.

13. 	(Canceled)

14. 	(Previously Presented) The non-transitory machine readable medium of claim 12, the forwarding element further comprising sets of instructions for: 
receiving a data message directed to the address associated with the multicast group from the identified logical router gateway; 
forwarding the received data message to the particular DCN; and
storing an association between the particular DCN and the multicast group based on the membership request message, wherein the data message is forwarded to the particular DCN based on the stored association.

15. 	(Currently Amended) The non-transitory machine readable medium of claim 12, wherein the membership request message is a first membership request message, the multicast group is a first multicast group, the address is a first address, the join message is a first join message, and the identified logical router gateway is a first logical router gateway, the forwarding element further comprising sets of instructions for: 
receiving a second membership request message to join a second multicast group, said membership request message comprising a second address associated with the second multicast group; 
identifying a second logical router gateway from the set of logical router gateways as the designated router for the second multicast group based at least in part on the second address; and
forwarding the second membership request message to the second logical router gateway, wherein the second logical router gateway sends a second join message to a second router in the external networks requesting to join the second multicast group.

16. 	(Previously Presented) The non-transitory machine readable medium of claim 15, wherein the particular DCN is a first DCN, wherein the second membership request message is received from a second DCN of the set of DCNs, the second DCN also connected to the logical network.

17. 	(Original) The non-transitory machine readable medium of claim 15, wherein the second membership request message is also received from the particular DCN.

18. 	(Canceled)

19. 	(Original) The non-transitory machine readable medium of claim 12, wherein each of the logical router gateways is assigned a different rank, wherein the set of instructions for identifying the logical router gateway as the designated router for the multicast group comprises sets of instructions for: 
calculating a value based on the address associated with the multicast group; and
identifying the logical router gateway with the assigned rank equal to the calculated value as the designated router for the multicast group.

20. 	(Original) The non-transitory machine readable medium of claim 12, wherein the set of instructions for calculating the value comprises a set of instructions for computing a portion of the address modulo a number of logical router gateways currently available to receive data messages in the set of logical router gateways, the program further comprising sets of instructions for: 
determining that the identified logical router gateway is no longer available to receive data messages; 
identifying a different one of the logical router gateways from the set of logical router gateways by (i) recalculating the value as the portion of the address modulo a modified number of logical router gateways currently available to receive data messages in the set of logical router gateways and (ii) identifying the logical router gateway with the assigned rank equal to the recalculated value.

21. 	(Previously Presented) The method of claim 1, wherein prior to sending the join message, the identified logical router gateway verifies that the identified logical router gateway is the correct logical router gateway to be the designated router for the multicast group based on the address associated with the multicast group.

22. 	(Previously Presented) The method of claim 1, wherein the identified logical router gateway receives the membership request message on a particular interface and stores an association of the multicast group with the particular interface.

23. 	(Previously Presented) The method of claim 22, wherein the identified logical router gateway uses the stored association to forward data messages for the multicast group to the forwarding element on the host computer.

Examiner’s Comment
Claims 1, 3-7, 9-12, 14-17 and 19-23 are allowable over the prior art of record for the reasons stated on pp 1-5 of the Applicant’s Pre-Appeal Brief Request for Review filed on 04/04/2022.  An updated search was conducted and no prior art was discovered to read on the claims.

Prior Art:
US Patent 9,014,007 B2 Bhikkaji teaches A virtual extensible local area network "VXLAN") system includes servers having VXLAN tunnel end points ("VTEP") and virtual machines ("VMs"), multiple routers to transmit network data using bidirectional groups ("BIDIRs") and rendezvous points ("RPs"), and an associated management and provisioning entity ("MPE") adapted to arrange BIDIRs dynamically based upon network traffic such that traffic is more evenly distributed across the VXLAN, Abstract.  Bhikkaji teaches on load balancing the multicast traffic and the Host Machines’ VTEPs requesting to join.  However, Bhikkaji is silent on the VMs (DCNs) executing on the Host Machines sending a request message to the forwarding element (VTEP) to join multicast group(s) as detailed in the independent claims.

US PGPub 2018/0375799 A1 Liu teaches methods for first host to perform multicast packet handling in a software-defined networking (SDN) environment, that in response to the first host detecting, from a first virtualized computing instance, a request to join a multicast group address, obtaining control information from a network management entity.  The control information may include one or more destination addresses associated with one or more second hosts that have joined the multicast group address on behalf of multiple second virtualized computing instances, Abstract.  Liu teaches on a DCN requesting to join a multicast group.  However, Liu is silent on a logical router that acts a proxy for the forwarding element (executing on the Host) to request to join multicast group(s) as detailed in the independent claims.

US PGPub 2014/0192804 A1 Ghanwani teaches an information handling system which includes a first hypervisor running on a first host and a second hypervisor running on a second host.  The information handling system also includes a plurality of virtual machines (VMs ), including a first VM, which is part of a first tenant, running on the first host, and a second VM, part of a second tenant, running on the second host. The first virtual switch has a mapping in memory that maps a customer specific multicast IP address, used by the plurality of VMs to indicate a multicast group that includes VMs on the first and second tenants, to a global multicast IP address used by the first and second hosts, Abstract.  Ghanwani teaches that the DCN may request to join a multicast group.  The request is received by the forwarding element (Virtual Switch).  The forwarding element identifies the designated forwarding element (Virtual Switch on another Host) for the requested multicast group.  Ghanwani further teaches on switches (routers) that are between the Hosts and the external networks.  However, Ghanwani is silent on those routers being a layer of logical routers, where the logical router gateways are the designated routers for multicast group(s) and act as a proxy for the Host machines as detailed in the independent claims.   

US PGPub 2019/0020491 A1 Boutros teaches on a managed network which implements at least one logical router having centralized and distributed components, some embodiments provide a method for processing multicast data messages at a first managed forwarding element (MFE) executing on a first host machine that implements a distributed multicast logical router and multiple logical switches logically connected to the logical router in conjunction with a set of additional MFEs executing on additional host machines, Abstract.  Boutros teaches that the forwarding element (executing on the Host machine) queries the DCN and the DCN responds.  A join message may be sent from the forwarding element (on behalf of the DCN) to the designated logical router.  However, Boutros is silent on the forwarding element (executing on the Host machine) receiving a join message from the DCN as detailed in the independent claims.

The prior art fails to teach or suggest, in conjunction with the other limitations, “identifying a logical router gateway from a set of logical router gateways as the designated router for the multicast group based at least in part on the address associated with the multicast group, the logical router gateways for handling data messages between the logical network in the datacenter and external networks, wherein different logical router gateways from the set of logical router gateways are assigned as designated routers for different multicast groups with different associated addresses; and forwarding the membership request message to the identified logical router gateway, wherein the identified logical router gateway sends a join message to a router in the external networks requesting to join the multicast group.” as recited in the Independent Claims 1 and 12.  

Therefore, Claims 1, 3-7, 9-12, 14-17 and 19-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454